DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Fig1-6, 9-16) in the reply filed on 11/27/2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/27/2022. Claims 1-2, 6-20 will be examined. 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 refers to a perimeter portion of the adaptive through hole however, previously in the claim it is referred to as just a perimeter. Applicant is encouraged to use consistent terminology.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 7-11,13-16,18-20 either have two or three “comprising” statements or state apparatus limitations prior or post stating method limitations. Firstly, in many of these claims, Applicant discloses both a securing strip comprising a flat elastomer strip and then continues to state that the flat elastomer strip comprises other components. However, it is clear from the drawings that the securing strip is the flat elastomer strip, therefore, it is unclear as to why Applicant has a secondary preamble within the claims stating “said flat elastomer strip comprising:” What is the invention? The securing strip or the elastomer strip? For the purposes of examination they are considered to be the same and the secondary preamble should be deleted. Regarding specifically the method claims, Applicant states many apparatus limitations separate from the method steps and Applicant further includes “said method comprising steps of:” after the first preamble or after the prior recitation of “said emergency duty exit securing strip comprising” and/or “said first elastomer strip comprising”. It is unclear whether then the prior sets of limitations regarding the strip should be considered as part of the preamble or part of the method? For the purposes of examination, the sets of limitations regarding “the emergency duty exit securing strip comprising” and “said flat elastomer strip comprising” and/or the apparatus itself are considered as part of the preamble since they are not clear method steps. 
Claims 7-11,13-16,18-20 recite details of the door parts which are not part of the instant invention, while the door can be referenced as intended use (such as in claims 1, 17), such details as included by Applicant is considered a positive recitation of something that is not part of the Applicant’s invention. The claims are only drawn to the process of using the securing strip. Details of the door itself, lock plate or push bar, or push pad, etc., cannot be claimed by the Applicant unless the claims are drawn to a system or combination of components. Claim 10 even specifically recites “said door comprising an exit device and a latch” as part of the elastomer strip limitations. It is unclear as to what type of invention the Applicant is intending to claim. For the purposes of examination, any and all details or references to the door or lock parts (magnetic lock plate, push bar, latch, exit device, handles, etc) that are not physically part of the securing strip itself is considered intended use and not part of the invention of the securing strip itself. 
Claims 2 and 6 are rejected due to their dependency on claim 1. 
Claims 12 and 17 are rejected due to their dependency on claim 10.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-17,19 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin US 20030132639 alone.

Regarding claim 7, Franklin teaches an apparatus for securing a door therefore, it would have been obvious to one of ordinary skill at the time the invention was effectively filed to teach the method of securing a door in an open state using a securing strip, said emergency duty exit securing strip comprising: a flat elastomer strip having a rest length (not in use), a stretch length (in use), a rest width (not in use) and a thickness (see fig4), said rest length being greater than said rest width and said rest width being greater than said thickness (see fig1-4), said stretch length being the greatest length to which the flat elastomer strip can be stretched lengthwise before breaking (it is elastic, therefore fully capable of disclosing the stretch length being the greatest length), said flat elastomer strip having a lengthwise elasticity (inherent due to it being elastic, see paragraph 25), said lengthwise elasticity being defined as the ratio of the flat elastomer strip's stretch length to its rest length (paragraph 25), said flat elastomer strip comprising: a first handle-adaptive end portion (at 30, 20 fig. 3) being an end of the flat elastomer strip (fig3), a second handle-adaptive end portion (other 30, 22) being an end of the flat elastomer strip opposite the first handle-adaptive end portion, a latch-enveloping middle portion (12, fig3) disposed between the first handle- adaptive end portion and second handle-adaptive end portion, said first handle-adaptive end portion having a first handle-adaptive through-hole (32,46) with a perimeter; said second handle-adaptive end portion having a second handle-adaptive through-hole (34,36) with a perimeter; 
Franklin does not teach an emergency exit device and for the securing strip to be applied to a door with an exit device. However, the recitation of the emergency exit device & door with an exit device is considered intended use and since doors with an exit device also have latch bolts, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Franklin’s securing strip would remain functionally equivalent on any type of door. 
said method comprising the steps of (NOTE: see 112(b)s above – these limitations are considered intended use until further clarification from Applicant, as such, Franklin is considered to be fully capable of teaching such steps): 
wrapping said first handle-adaptive through-hole around a corner of a rectangular magnetic lock plate the rectangular magnetic lock plate having a length, a width and a thickness, the rectangular magnetic lock plate accordingly having a front surface and a rear surface, the rectangular magnetic lock plate also accordingly having a first lengthwise edge and a second lengthwise edge opposite the rectangular magnetic lock plate first lengthwise edge, the rectangular magnetic lock plate also accordingly having a first transverse edge and a second transverse edge opposite the rectangular magnetic lock plate first transverse edge; 
said first handle-adaptive through-hole being wrapped such that its perimeter covers a portion of said rectangular magnetic lock plate first lengthwise edge and covers a portion of said rectangular magnetic lock plate first transverse edge; and, (see Franklin fig1-6 for how the strip wraps over the different edges of the lock plate, and is fully capable of being stretched such that the perimeter  is also on the lock plate edge.)  
wrapping said second handle-adaptive through-hole around a different corner of said rectangular magnetic lock plate such that the emergency duty exit securing strip blocks said rectangular magnetic lock plate from forming a magnetic closure. (see Franklin fig1-6 for how the strip wraps over the different edges of the lock plate, thus blocking the plate.)  

Regarding claim 8, Franklin teaches the method of Claim 7, wherein said emergency duty exit securing strip is stretched along the rectangular magnetic lock plate first lengthwise edge. (Franklin, fig1-6)

Regarding claim 9, Franklin teaches the method of Claim 7, wherein said emergency duty exit securing strip is stretched across the rectangular magnetic lock plate front surface. (Franklin, fig1-6)

Regarding claim 10, Franklin teaches, teaches an apparatus for securing a door therefore, it would have been obvious to one of ordinary skill at the time the invention was effectively filed to a method of securing a door in an open state using an emergency duty exit securing strip, said emergency duty exit securing strip comprising: a flat elastomer strip having a rest length (not in use), a stretch length (in use), a rest width (not in use) and a thickness (see fig4), said rest length being greater than said rest width and said rest width being greater than said thickness see fig1-4), said stretch length being the greatest length to which the flat elastomer strip can be stretched lengthwise before breaking (it is elastic, therefore fully capable of disclosing the stretch length being the greatest length), said flat elastomer strip having a lengthwise elasticity (inherent due to it being elastic, see paragraph 25), said lengthwise elasticity being defined as the ratio of the flat elastomer strip's stretch length to its rest length (paragraph 25), said flat elastomer strip comprising: a first handle-adaptive end portion (at 30, 20 fig. 3) being an end of the flat elastomer strip (fig3), a second handle-adaptive end portion (other 30, 22) being an end of the flat elastomer strip opposite the first handle-adaptive end portion, a latch-enveloping middle portion (12, fig3) disposed between the first handle- adaptive end portion and second handle-adaptive end portion, said first handle-adaptive end portion having a first handle-adaptive through-hole (32,46) with a perimeter portion; said second handle-adaptive end portion having a second handle-adaptive through-hole (34,36) with a perimeter portion; 
Franklin does not teach an emergency exit device and does not further comprise a door comprising an exit device and a latch. However, the recitation of the emergency exit device & door with an exit device and a latch is considered intended use and since doors with an exit device also have latch bolts, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Franklin’s securing strip would remain functionally equivalent on any type of door. 

said method comprising the steps of: (NOTE: see 112(b)s above – these limitations are considered intended use until further clarification from Applicant, as such, Franklin is considered to be fully capable of teaching such steps):
wrapping said first handle-adaptive end portion around a first portion of the exit device, said first exit device portion being a lever-action crossbar; (Franklin fig1-6)
pulling said second handle-adaptive end portion through the first handle- adaptive through-hole to form a closed noose; (due to its elasticity, Franklin is fully capable of teaching this, fig1-6)
wrapping the second handle-adaptive end portion around a second portion of the exit device such that the lever-action crossbar of the exit device is held in a compressed position. (Franklin fig1-6)

Regarding claim 11, Franklin is further capable of teaching the method of Claim 10, comprising the steps of: (NOTE: see 112(b)s above – these limitations are considered intended use until further clarification from Applicant, as such, Franklin is considered to be fully capable of teaching such steps)
wrapping said emergency duty exit securing strip around the exit device of the door, said exit device being a touch bar comprising a pad and a body, said touch bar pad comprising a near end adjacent a latch of the door, a middle portion and a far end opposite the touch bar pad near end; 
tying a half-knot (fully capable of due to the elasticity of Franklin’s strip, fig1-6) using said first handle-adaptive end portion and said second handle-adaptive end portion; 
placing a windlass bar over the half-knot, said windlass bar being a pen, nail or small flashlight; tying a full knot over the windlass bar; and,
 twisting the windlass bar until the touch bar pad is compressed against the touch bar body such that said door is held in an unlatched state. (Franklin fig1-6)

Regarding claim 12, Franklin is further capable of teaching the method of Claim 11, further comprising the step of: securing the windlass bar by passing it partially through a constriction slot or handle-adaptive through-hole. (Franklin fig1-6, handle-adaptive through hole is capable of having a windlass bar pass through it) 

Regarding claim 13, Franklin is further capable of teaching the method of Claim 10, comprising the steps of: 
wrapping said emergency duty exit securing strip one or more times around the exit device of the door, said exit device being a touch bar comprising a pad and a body, said touch bar pad comprising a near end adjacent a latch of the door, a middle portion and a far end opposite the touch bar pad near end; 
pulling said second handle-adaptive end portion through the first handle-adaptive through-hole to form a closed noose (fully capable due to elasticity – Franklin fig1-6); 
pulling the closed noose tight until the touch bar pad is compressed against the touch bar body; wrapping the handle-adaptive through-hole of the second handle-adaptive end portion around either the near end of the touch bar pad or else the far end of the touch bar pad, such that said door is held in an unlatched state. (Franklin fig1-6)

Regarding claim 14, Franklin is capable of teaching the method of Claim 10, wherein the exit device of the door is a touch bar comprising a pad and a body, said touch bar pad comprising a near end adjacent the latch of the door, a middle portion and a far end opposite the touch bar pad near end, the touch bar pad having a length; the method comprising the steps of: wrapping the handle-adaptive through-hole of the first handle-adaptive end portion (fully capable of due to elasticity of strip of Franklin, fig1-6) around the far end of the touch bar pad; wrapping the handle-adaptive through-hole of the second handle-adaptive end portion around the second door handle; and, stretching the emergency duty exit securing strip along the length of the touch bar pad such that the touch bar pad is compressed against the touch bar body.(Franklin, fig1-6)

Regarding claim 15, Franklin is capable of teaching the method of Claim 10, wherein the exit device of the door is a touch bar comprising a pad and a body, said touch bar pad comprising a near end adjacent the latch of the door, a middle portion and a far end opposite the touch bar pad near end, the touch bar pad having a length; the method comprising the steps of: wrapping the handle-adaptive through-hole of the first handle-adaptive end portion around the touch bar pad, the handle-adaptive through-hole of the first handle-adaptive end portion being a crash-bar adaptive through- hole; wrapping the handle-adaptive through-hole of the second handle-adaptive end portion around a second portion of the exit device such that the latch-arresting middle portion of the emergency duty exit securing strip covers said latch. (fully capable of due to elasticity of strip of Franklin, fig1-6)

Regarding claim 16, Franklin is capable of teaching the method of Claim 10, wherein a door-handle portion of the exit device of the door is a rectangular push-pad or pull-pad offset vertically lower than the latch, said first door-handle having a lower outside corner; wherein a second door-handle portion of the exit device of the door is a rectangular push-pad or pull-pad offset vertically higher than the latch, said second door-handle portion having a higher outside corner; the method comprising the steps of: wrapping the handle-adaptive through-hole of the first handle-adaptive end portion around said lower outside corner of the first door-handle portion; wrapping the handle-adaptive through-hole of the second handle-adaptive end portion around said higher outside corner of the second door-handle portion; and, stretching the emergency duty exit securing strip diagonally such that the latch-arresting middle portion covers the door latch. (fully capable of due to elasticity of strip of Franklin, fig1-6)

Regarding claim 17, Franklin is capable of teaching the of Claim 16, the method comprising the step of: wrapping the handle-adaptive through-hole of the first handle-adaptive end portion around the entirety of the first door-handle portion, the handle-adaptive through-hole of the first handle-adaptive end portion being a crash-bar adaptive through-hole. (fully capable of due to elasticity of strip of Franklin, fig1-6)

Regarding claim 19, Franklin is capable of teaching the method of Claim 10, wherein the first door-handle portion of the exit device is a loop handle comprising a near end adjacent a latch of the door, a middle portion and a far end opposite the loop handle near end, the near end and the far end being affixed to the door; the method comprising the steps of: wrapping said first handle-adaptive end portion around the loop handle of the door; pulling said second handle-adaptive end portion through the first handle-adaptive through-hole to form a closed noose; wrapping the second handle-adaptive end portion around a second door- handle portion of the exit device; and, stretching the emergency duty exit securing strip such that the latch- arresting middle portion covers the door latch. (fully capable of due to elasticity of strip of Franklin, fig1-6)

Claim(s) 1-2,6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin US 20030132639 and further in view of Geldart US 3124381.

Regarding claim 1, Franklin teaches a securing strip configured to be applied to a door comprising: 
a flat elastomer strip having a rest length (not in use), a stretch length (in use), a rest width (not in use) and a thickness (see fig4), said rest length being greater than said rest width and said rest width being greater than said thickness see fig1-4), said stretch length being the greatest length to which the flat elastomer strip can be stretched lengthwise before breaking (it is elastic, therefore fully capable of disclosing the stretch length being the greatest length), said flat elastomer strip having a lengthwise elasticity (inherent due to it being elastic, see paragraph 25), said lengthwise elasticity being defined as the ratio of the flat elastomer strip's stretch length to its rest length (paragraph 25), 
said flat elastomer strip comprising: 
a first handle-adaptive end portion (at 30, 20 fig. 3) being an end of the flat elastomer strip (fig3), a second handle-adaptive end portion (other 30, 22) being an end of the flat elastomer strip opposite the first handle-adaptive end portion, a latch-enveloping middle portion (12, fig3) disposed between the first handle- adaptive end portion and second handle-adaptive end portion, said first handle-adaptive end portion having a first handle-adaptive through-hole (32,46) with a perimeter; 
said second handle-adaptive end portion having a second handle-adaptive through-hole (34,36) with a perimeter; 
Franklin does not teach an emergency exit device and for the securing strip to be applied to a door with an exit device. 
However, the recitation of the emergency exit device & door with an exit device is considered intended use and since doors with an exit device also have latch bolts, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Franklin’s securing strip would remain functionally equivalent on any type of door. 
Franklin does not teach a first constriction slot. 
Geldart teaches a securing strip with two adaptive through holes and an end portion (5) also having a first constriction slot opening (rightmost 4, fig 1) adjacent the first handle-adaptive through-hole (inner 4, fig1) the flat elastomer strip having a combination of rest length (strap is made of elastic material, line 1 lines 50-52) and lengthwise elasticity sufficient for the flat elastomer strip to span from one portion of said exit device to any other portion of said exit device.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Franklin with the addition of a first constriction slot opening, as taught by Geldart, in order to provide a slot to tie the strap unto itself so the device can be anchored to part of the exit device (see Geldart, fig. 5, col. 2 lines 29-30). 

Regarding claim 2, the combination of Franklin and Geldart further teaches the emergency duty exit securing strip of Claim 1, wherein the first constriction slot opening has a width and a length and wherein the first constriction slot opening runs transverse the first handle-adaptive end portion (Geldart, fig1).

Regarding claim 6, the combination of Franklin and Geldart further teaches the emergency duty exit securing strip of Claim 1, said first handle-adaptive through-hole being a push-bar adaptive through-hole (Franklin is fully capable of teaching this since the push-bar is considered intended use) having a push-bar adaptive through-hole length and a push- bar adaptive through-hole width(Franklin is fully capable of teaching this since the push-bar is considered intended use), said push-bar adaptive through-hole length being greater than said push-bar adaptive through-hole width (Franklin teaches the use of varying shapes of holes, see fig.1-4), said push-bar adaptive through-hole length being situated lengthwise the first handle-adaptive end portion. (Frankline, fig1-4)

Claim(s) 18 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin US 20030132639, as applied to claim 10 above, and further in view of Geldart US 3124381.
Regarding claim 18, Franklin is fully capable of teaching the method of claim 16, the first handle adaptive end portion however, does not teach it comprising a constriction slot; and the method comprising the step of: forming a closed noose around the entirety of the first door handle using the constriction slot. 
	Geldart teaches a securing strip with a constriction slot (rightmost 4 fig1) forming a closed noose around the entirety of the first door handle (capable of, intended use see fig5-7) using the constriction slot. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Franklin with the addition of a first constriction slot, as taught by Geldart, in order to provide a slot to tie the strap unto itself so the device can be anchored to part of the door (see Geldart, fig. 5, col. 2 lines 29-30).

Regarding claim 20, Franklin is capable of teaching the method of Claim 19, however does not teach the first handle-adaptive end portion comprising a constriction slot; and, the method further comprising: forming the closed noose using the constriction slot. Geldart teaches a securing strip with two adaptive through holes and an end portion (5) also having a first constriction slot (rightmost 4, fig 1) forming the closed noose using the constriction slot (fig5). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Franklin with the addition of a first constriction slot, as taught by Geldart, in order to provide a slot to tie the strap unto itself so the device can be anchored to part of the door (see Geldart, fig. 5, col. 2 lines 29-30). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to securing strips.
PTO892 lists other related but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675